DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Priority
	This application claims priority from provisional application 60387013, filed 06/07/2002.
Status of Claims
	Claims 23-41 and 53-61 are pending.
	Claims 1-22 and 42-52 have been cancelled.

Election/Restrictions
Applicant elected Invention I (Implant) and Species 1 (Figure 2) on 12/11/2019 without traverse.

Claim Rejections - 35 USC § 112
The previous 112 rejections have been withdrawn in view of the applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 23-41 and 53-60 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vacanti et al (Vacanti) US 5,770,417.

In regards to the requirement for the pores to receive cells and or stem cells, it is noted that none of the claims actually positively claim the cells or stems cells.  The pores just need to be configured to receive cells.  Essentially any open pore formed large enough to accept cells has been configured to receive those cells.  Additionally claims 54 and 58 are considered to be met by any pore large enough to accept other types of cells, because they fail to limit the claims to just receiving stem cells. 
In regards to the requirement for where the stem cells are harvested from, how they are deposited into the pores, and how they are treated these are considered to be product by process limitations.  Whether a product is patentable depends on whether it is known in the art or it is obvious, and is not governed by whether the process by which it is made is patentable.  Product by process claims are not construed as being limited to the product formed by the specific process recited.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113).  In this case the collagen cells of Vacanti are fully capable of being sourced from the patient, cultured, exposed to environmental conditions, and placed within the pores using robotic or haptic systems. (6:4-14)
The claim recitations defining how and where the applicant’s invention is placed on and attached to the heart are considered to be intended use limitations.  It has been held that a recitation with respect to the manner in which a claimed apparatus is 
In regards to claim 24, Vacanti discloses the use of endothelia cells seeded within the pores (7:35-52).
In regards to the environmental conditions, the collage of Vacanti will inherently be exposed to static or dynamic mechanical forces during the assembly of the device.  These forces will inherently happen when being transported and manipulated during the assembly process.  
In regards to claim 24, Vacanti discloses the use of a variety of therapeutic and or additives (3:64-4:7).

However, Vacanti does not specifically disclose a distinct interior vascular scaffold within the embodiment shown in Figure 10AB comprising a plurality of passages to facilitate growth of capillaries, arterioles and venules within the support structure.
Vacanti discloses in experimentation, after implantation some of his implants were removed and it was discovered that the scaffold was vascularized (8:6-14).  The vascularization would inherently include growth of capillaries, arterioles and venules. 
It is old and well known that muscle tissue of the heart requires blood flow. Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the hollow tubular scaffold of Figure 3A with heart muscle/tissue scaffold of Figures 10AB in order to further promote vascularization of the final implant and to provide a means for passing blood from one side of the implant to the opposing tissue.  

Claim 61 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vacanti as applied to claims 23-41 and 53-60 above, and further in view of Vacanti et al (Vacanti II) USPN 5,855,610.
	Vacanti discloses the invention substantially as claimed being described above.  However, Vacanti does not disclose the use of hydrophilic coatings.
	Vacanti II teaches the use of hydrophilic coatings on tissue scaffolds in the same field of endeavor for the purpose of aiding with the attachment of cells to the scaffold 5:25-33.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to combine the hydrophilic coating taught by Vacanti II with the original implant of Vacanti in order to form a better bond between the cells and/or stems cells seeded within the tissue scaffold.  

Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered but they are not persuasive. The applicant argues that Vacanti fails to disclose the implant of Figures 10AB as comprising the vascularization and that it would not be obvious to combine the tubular inner scaffold of the implant of Figure 3A with it because they are designed to go within different implant sites with different tissues.
As previously explained the office action is not contending that Vacanti discloses this.  The office action makes it clear that Vacanti discloses these elements within two different embodiments and that even without the distinct tubular structures some embodiments already formed the vascularization.  Looking at the totality of the teachings of Vacanti a person of ordinary skill in the art would find it obvious to combine these features into the above described implant.  It is old and well known that heart tissue/muscle requires blood flow, which requires the tubular structures.  Therefore a person of ordinary skill in the art would readily recognize that providing the tubular scaffold of Figure 3A within the implant of Figures 10AB would improve the implant by providing blood flow to the new ingrowing muscle/tissue.  This blood flow would improve the growth rate as well as the quality of the tissue.  Additionally the new vascularization would provide additional benefits such as restoring the flow across the implant to existing tissue/muscle.  The fact that Vacanti discloses the two implants as being used in different locations within the body does not discourage the combination or prevent cross teachings.  A person of ordinary skill in the art of tissue/muscle/organ restorative implants would be well aware of all the implant sites and all the implants within the 
The applicant further argues that Vacanti does not teach how the tubular scaffold could incorporate the hollow tubes.  This is not persuasive because a person of ordinary skill in the art would readily recognize there are numerous way to incorporate the tubes.  For example: 1. The tubes could connect two separate spicules, 2. The spicules could be positioned closer together to form a large clump which the tubes would extend through, and 3. The tubes could be coated with the spicules.  The combination of a volume of material with a tube is readily within the skill of any medical professional especially one who is focused on restoring bone or organ tissue/materials.
The applicant further argues that Vacanti does not disclose the passages within a support structure because Vacanti’s implant vascularization as achieved on implanted discs.  This is not persuasive because it is ignoring the structures combined within the prior art rejection.  The combination includes the original support structure and adds tubular structures to it.  Therefore the tubes will actually be within the support structure.
The applicant further argues that Vacanti does not disclose how the fibers can be varied in size to accommodate blood vessels of different sizes.  This is not persuasive because the claims do not call for different sizes.  Additionally the seeding of stem cells and ingrowth would be fully capable of adapting for forming the tubes as capillaries, arterioles, and venules.
With regards to claim 61 the applicant argues that it wouldn’t be obvious to modify Vacanti  to have the hydrophilic coating of Vacanti II to promote a formation of a mechanical interlock between the support structure and adjacent body tissues, because 
Finally the applicant argues that the prior art combination fails to show how the implant is configured to connect the first and second sides of the support structure to arterioles and venules of the patient.  This is not persuasive because the claims are not directed at a method of using the support structure.  The support structure and additional tubes of Vacanti are specifically designed to bond to the same muscles/tissues as the applicant’s invention.  Any known method could be used such as adhesives/bonding agents, mechanical fasteners such as sutures, or natural ingrowth.  The implants of Vacanti are designed to bond and attach to heart tissues which would inherently include arterioles and venules.  Therefore it is considered to be configured to connect to them.  Additionally, the applicant’s proposed support for this connection is a generic cube with the arterioles and venules simply drawn adjacent to it.  This lacks any specifics as to what makes it configured to connect other than them being placed into contact with each other, which is exactly what a surgeon would minimally do with the implant of the prior art combination.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D PRONE whose telephone number is (571)272-6085.  The examiner can normally be reached on Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer M Dieterle can be reached on (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.